Citation Nr: 0701442	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.   05-15 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial increased rating for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.  

2.  Entitlement to an initial increased rating for cystic 
acne vulgaris, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and cystic acne vulgaris , both evaluated as 30 percent 
disabling, effective January 27, 2004.  The veteran disagreed 
with the aforementioned ratings and the current appeal 
ensued.  

By rating decision of October 2005, the veteran's PTSD was 
increased to 70 percent, effective January 27, 2004.  The 
United States Court of Appeals for Veterans Claims (Court) 
indicated that a claimant will generally be presumed to be 
seeking the maximum benefits allowed by law and regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claims for 
PTSD and cystic acne vulgaris are still in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's PTSD and cystic acne vulgaris are more severe 
than the current evaluations reflect.  

In August 2006, the veteran submitted a statement, 
indicating, in pertinent part, that he requested a Travel 
Board hearing.  This request was received by the Board less 
than 90 days after the certification of his appeal to the 
Board, which occurred in July 2006.  The veteran has a right 
to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 
C.F.R. §§ 20.700(a), 20.703, 20.1304 (2006).  


Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a Travel Board hearing for the 
veteran.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





